           Case 4:18-cv-01358-MWB Document 47 Filed 09/12/19 Page 1 of 1


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    MARSHALL BROS., INC.,                                           No. 4:18-CV-01358

                  Plaintiff,                                        (Judge Brann)

          v.

    ROCKDALE MARCELLUS LLC,

                  Defendant.

                                                 ORDER

         AND NOW, this 12th day of September 2019, in light of Robert J. Burnett

Esquire’s Letter to the Court indicating that this matter has settled, ECF No. 46, IT

IS HEREBY ORDERED that this action is dismissed without costs and without

prejudice to the right of either party, upon good cause shown, to reinstate the

action within sixty (60) days if the settlement is not consummated. IT IS

FUTHER ORDERED that the Court retains jurisdiction over the settlement

agreement.1

                                                       BY THE COURT:


                                                       s/ Matthew W. Brann
                                                       Matthew W. Brann
                                                       United States District Judge


1
     See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381 (1994)(“The parties’ obligation to
     comply with the terms of the settlement agreement [must be] made part of the order of dismissal—
     either by separate provision (such as a provision ‘retaining jurisdiction’ over the settlement agreement)
     or by incorporating the terms of the settlement agreement in the order. In that event, a breach of the
     agreement would be a violation of the order, and ancillary jurisdiction to enforce the agreement would
     therefore exist.”); see also In re Phar-Mor, Inc. Sec. Litig., 172 F.3d 270, 274 (3d Cir. 1999); Shaffer
     v. GTE N., Inc., 284 F.3d 500, 503 (3d Cir. 2002).
